— Main, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate at Great Meadow Correctional Facility, was found guilty of violating prison disciplinary rule 109.12, which states that inmates are to follow all facility regulations and staff directions relating to movement within the facility (7 NYCRR 270.1 [b] [10] [iii]). According to the misbehavior report, petitioner refused to leave his cell one morning at the time his cell was opened. After reviewing the record in this case, we conclude that respondent Commissioner of Correctional Services determination is not supported by substantial evidence. Accordingly, the determination should be annulled and petitioner’s records expunged of any reference to the incident. Inasmuch as this is a CPLR article 78 proceeding, petitioner is not entitled to money damages (see, Matter of Johnson v Smith, 112 AD2d 50, 51, affd 66 NY2d 697).
Determination annulled, without costs. Mahoney, P. J., Kane, Main, Casey and Yesawich, Jr., JJ., concur.